Title: To Benjamin Franklin from Benjamin Franklin Bache, 25 March 1780
From: Bache, Benjamin Franklin
To: Franklin, Benjamin


Mon cher bon papa
Geneve ce 25 Mars 1780
Je vous avouë qu’il y a Longtemps, que je ne vous ai écrit, Mais il y a encore plus longtemps, que je n’ai eu de vos nouvelles; j’aurois aimé que mon cher cousin ou mon ami Cochran m’eussent ecrit; si vos ocupations, comme je le pense, vous empechoient de le faire Monsieur Marignac et moi aurions été tres en peine, si nous n’avions pas eu de vos nouvelles par les Gazettes & par madame arthaud, à qui Madame Grand en avoit donné et chez qui je dinai lautre jour, elle me fait toujours beaucoup d’amitié ainsi que Madame Cramer, a qui j’ai les plus grandes obligations, elle me tient lieu de mère; si vous avès des nouvelles de mon cher Papa, & de ma chere mama, je vous prierois de men donner, & de les assurer, quand vous leur ecrirés de mon respect, et de toute ma reconnoissance. Je fais tous mes efforts, Mon cher bon Papa, pour vous conter [contenter?], aussi. Je sens toutes vos bontés pour moi, & je ne cesserai d’être avec gratitude et un profond respect. Votre tres humble et tres obeiant serviteur et petit fils
Benjamin F B
 
Notation: B.F.B. to Dr. F—Geneva March 25. ’80
A Monsieur / Monsieur Franklin Ministre / Plénipotentiaire des Provinces unies de L’Amérique au près de / Sa Majesté très chrétienne / recommandé à Monsieur Grand / Banquier rüe Montmartre / A Paris
